SHORES, Justice.
This is an appeal by L. Hugh White and Claudia White, plaintiffs, from a decree rendered in favor of the defendants, The Foundation Corporation and the City of *824Bay Minette. By their complaint, the plaintiffs sought a declaration that a certain strip of land on the east end of Lakeview Drive, adjoining the third unit of Forest Park, a subdivision developed by Foundation on lands owned by it and approved by the City of Bay Minette, was a “reserved strip” as contemplated by the regulations of the Bay Minette Planning Commission. The plaintiffs, who own land immediately east of the strip, asked the court to order the developer-owner to convey that strip of land to the City of Bay Minette. The trial court heard the evidence and held that the strip of land described in the complaint, and restated in the decree, was “not a reserved strip in violation of the regulations of Bay Minette Planning Commission.” The court then concluded that the plaintiffs were not entitled to a decree requiring Foundation to convey the strip of land to the city.
We affirm.
The trial court specifically found as a fact that the strip was not a “reserved strip” and there was evidence offered which supports this finding. Although the plaintiffs offered evidence to the contrary, the trial judge decided this fact question against them. In that circumstance, we must affirm his finding unless convinced that it is plainly and palpably wrong. Cowden v. Hughes, 353 So.2d 505 (Ala.1977). Casey v. Beck, 350 So.2d 429 (Ala.1977). The appellants have not met this burden.
AFFIRMED.
TORBERT, C. J., and MADDOX, JONES and BEATTY, JJ., concur.